This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2012).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A13-1652

                                  State of Minnesota,
                                      Respondent,

                                          vs.

                               Wayne Brian Christensen,
                                     Appellant.

                                 Filed July 21, 2014
                  Affirmed in part, reversed in part, and remanded
                                   Hudson, Judge

                            Morrison County District Court
                               File No. 49-CR-12-808

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Brian Middendorf, Morrison County Attorney, Little Falls, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, F. Richard Gallo, Jr., Assistant
Public Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Hudson, Presiding Judge; Halbrooks, Judge; and

Smith, Judge.

                       UNPUBLISHED OPINION

HUDSON, Judge

      On appeal from his conviction of second-degree assault, appellant argues that the

district court erred by awarding the victim restitution. Because we conclude that two of
the three items of restitution were properly awarded, we affirm in part, reverse in part,

and remand.

                                            FACTS

       Appellant Wayne Brian Christensen was arrested following an incident in his

neighborhood when he threatened to kill children and pointed his loaded gun at a

neighbor as she was driving home and entering her house. He was charged with second-

degree assault with a dangerous weapon for pointing the gun at his neighbor and making

terroristic threats.   He entered a Norgaard plea to second-degree assault, and the

terroristic-threats charge was dismissed.

       Shortly after the plea, the neighbor filed an affidavit of restitution with supporting

documentation. The affidavit requested $318.55 for missed work, $760 for a self-defense

class, and $10,400 for loss in home value. Appellant did not respond to this affidavit

until the day of sentencing nearly seven months later.          At the sentencing hearing,

appellant’s attorney orally objected to restitution for the self-defense class and the loss in

home value. The district court awarded restitution of $3,078.55, including the work

costs, self-defense class, and $2,000 “for loss of [the neighbor’s] home and loss of her

safety and security in her home and possible loss of value to her home . . . if she decides

to sell it.” This appeal follows.

                                      DECISION

       An award of restitution is reviewed for an abuse of discretion. State v. Tenerelli,

598 N.W.2d 668, 671 (Minn. 1999). But deciding whether a particular item falls within

the statutory definition of restitution is a question of law reviewed de novo. State v.


                                              2
Thole, 614 N.W.2d 231, 234 (Minn. App. 2000). Appellant argues that there was not

sufficient documentation to support the award of restitution and that any restitution

related to the value of the neighbor’s home was too speculative. The state does not

address appellant’s arguments, but rather argues that appellant waived the challenge to

restitution by failing to follow the proper statutory procedures at the district court.

       Minn. Stat. § 611A.045 (2010) outlines the procedures by which an offender may

challenge restitution. That section provides that an offender may challenge restitution by

requesting a hearing within “30 days of receiving written notification of the amount of

restitution requested, or within 30 days of sentencing, whichever is later[;] . . . [t]he

hearing request must be made in writing and filed with the court administrator.” Id.,

subd. 3(b) (emphasis added). At the subsequent hearing:

              the offender shall have the burden to produce evidence if the
              offender intends to challenge the amount of restitution or
              specific items of restitution or their dollar amounts. The
              burden of production must include a detailed sworn affidavit
              of the offender setting forth all challenges to the restitution
              . . . and specifying all reasons justifying dollar amounts of
              restitution which differ from the amounts requested by the
              victim or victims.

Id., subd. 3(a) (emphasis added). Here, appellant’s counsel made an oral objection to the

restitution at the sentencing hearing, but never made a written request for a hearing and

never submitted an affidavit detailing the specific challenges to the restitution amounts.

       When an offender disputes the amount or type of restitution, the procedural

requirements of Minn. Stat. § 611A.045, subd. 3(a), must be met. State v. Gaiovnik, 794
N.W.2d 643, 647 (Minn. 2011). Appellant challenged the self-defense class and loss of



                                               3
home value because they were not “appropriate items for restitution”; thus, he was

required to follow the statutory requirements. “[A] valid [restitution] dispute arises only

after an offender meets the threshold burden of raising a specific objection by affidavit.”

Thole, 614 N.W.2d at 235. Because appellant did not follow the proper procedures for

objecting to the restitution award at the district court, his argument on appeal is waived.

See Mason v. State, 652 N.W.2d 269, 273 (Minn. App. 2002), review denied (Minn.

Dec. 30, 2002) (concluding that appellant’s postconviction petition disputing a restitution

award was untimely because it did not comport with the 30-day statutory requirement for

challenging an award); Thole, 614 N.W.2d at 235 (declining to address objections to

restitution award where appellant had not complied with the statutory requirements at the

district court).

       Although we strongly caution parties to comply with the statutory requirements

for challenging restitution, this court may address any argument in the interests of justice,

and we choose to do so here. See Minn. R. Crim. P. 28.02, subd. 11 (stating that this court

“may review any order or ruling of the district court . . . as the interests of justice may

require.”). The district court’s award of $2,000 “for loss of [the neighbor’s] home and

loss of her safety and security in her home and possible loss of value to her home . . . if

she decides to sell it” was in error. “[R]estitution is limited to recovery of economic

damages sustained by the victim.” State v. Colsch, 579 N.W.2d 482, 484 (Minn. App.

1998); see also Minn. Stat. § 611A.045, subd. 1(a)(1). “A request for restitution may

include, but is not limited to, any out-of-pocket losses resulting from the crime, including

medical and therapy costs, [and] replacement of wages and services.”            Minn. Stat.


                                             4
§ 611A.04, subd. 1(a) (2010). Appellant does not dispute the award for missed work. In

addition, the award for the neighbor’s self-defense class was documented, and the district

court likened it to therapy necessary for the neighbor to recover mentally from the

assault. Accordingly, those two awards were proper. But the district court’s award of

$2,000 for possible loss of value to the neighbor’s home was not proper because it was

speculative and did not represent an actual economic loss. If the neighbor sells her house

in the future, and can document a reduced sale price based on appellant’s actions, the

restitution award can be amended at the time of the actual economic loss. Colsch, 579
N.W.2d at 485; Minn. Stat. § 611A.04, subd. 1(b) (2010). Accordingly, we affirm the

district court’s award of restitution for the self-defense class and missed work, but reverse

the award for lost home value and remand for the district court to issue an amended order

consistent with this opinion.

       Affirmed in part, reversed in part, and remanded.




                                             5